Abatement Order filed August 18, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00402-CR
                                  ____________

                     THOMAS ROY MARTIN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1403752

                           ABATEMENT ORDER

      The clerk’s record reflects the trial court granted trial counsel’s motion to
withdraw and found appellant entitled to proceed without advance payment of
costs on appeal. The record does not reflect appellate counsel has been appointed.
Accordingly, we enter the following order.

      We ORDER the judge of the 208th District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. The judge may
appoint appellate counsel for appellant if necessary. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of
the hearing, the court’s findings and conclusions, and a videotape or compact disc,
if any, containing a recording of the video teleconference shall be filed with the
clerk of this court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.



                                        PER CURIAM